On 19 December 1994, counsel for defendant informed the undersigned that the issues in a case pending decision from the North Carolina Court of Appeals would directly affect the outcome of this case. Because of this fact, counsel for defendant requested the Commission to defer ruling in this case until the North Carolina Court of Appeals enters its decision in the case of Mary Blackmon v. North Carolina Department of Correction and North Carolina Department of Transportation, No. 9410IC558.
Based on the foregoing, and for good cause shown, IT IS ORDERED that this case is REMOVED from the Full Commission docket for 27 January 1995 and SUSPENDED from the Full Commission's active docket until the Blackmon matter has been decided by the North Carolina Court of Appeals.
Further, it is Ordered that both parties have the responsibility to notify the Commission of the need for recalendaring.
This the 20th day of December 1994.
FOR THE FULL COMMISSION
                                  S/ _________________ DIANNE C. SELLERS COMMISSIONER